DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 04/19/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Applicant’s Restriction/Election Response
4.	Applicant’s election with traverse of the Species II (Fig. 2) corresponding to claims 1-13 in the reply filed on 06/03/22 has been acknowledged. 
Applicant respectfully submits the following traversal: 
i) 	the prior art search for all of pending claims 1-23 are same and thereby imposes no additional burden.
In response to the traversal i), the undue additional search burden on the Examiner is met by seven distinct (mutually exclusive) Species/inventions, wherein each of the Species has diverse elements between its respective figures/drawings, wherein one embodiment of a present invention is not deemed obvious over any other Species of embodiments identified. 
Furthermore, a reasonable search for one Species corresponding to its claim(s) does not necessarily encompass/cover other Species corresponding to other set of claims.
Moreover, there would be an additional search and undue burden on the Examiner if restriction were not required because of the following reasons apply:
i)     seven distinct species would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries);
ii)    seven distinct species have acquired a separate status in the art in view of their respective recognized divergent subject matter, wherein each corresponding species comprises a claimed/method subject matter, which comprises distinct feature(s) over any other species claimed/method subject matter,
Claim 1 (and eligible corresponding dependent claims 2-13) corresponding to elected Species II recites a traffic enforcement system device comprising:
a detection module that determines one or more of a distance to a moving target vehicle, a speed of the moving target vehicle, and target data for the moving target vehicle; 
a display device; and
a control module that displays said target data on said display, and stores a certification date corresponding to a certification of said traffic enforcement system device in a memory.
Claim 14 (and eligible corresponding dependent claims 15-18) corresponding to their respective Species recites a method for operating a traffic enforcement system device, the method comprising: 
determining a current date; 
reading a stored certification date from a memory corresponding to a certification of said traffic enforcement system; 
determining a certification expiration date of said traffic enforcement system based on said certification date; 
comparing said certification expiration date to said current date; and 
determining a period between said certification expiration date and said current date.
Claim 19 (and eligible corresponding dependent claims 20-23) corresponding to their respective Species recites a method for operating a traffic enforcement system device, the method comprising: 
reading a recertification date from a memory based on a certification of said traffic enforcement system device, 
comparing said recertification date to a current date; and 
determining a number of days remaining until said certification of said traffic enforcement system device expires.
Therefore, even though the above sets of claims are generally related to a broad topic of  operating a traffic enforcement system device, the above claims 1, 14, and 19 features are distinct (mutually exclusive) and do not share the same or corresponding technical feature(s) (underlined claims features strongly emphasized), thereby imposing undue/additional examination burden on the Examiner;
iii)    the prior art applicable to one species would not likely be applicable to other species; and
iv)    each of the seven distinct species has diverse elements between its respective drawings/figures, wherein one species of embodiment is not deemed obvious over any other species of embodiments identified.
In conclusion, since Applicant has elected Species II (Fig. 2), the Examiner will examine on merits the elected Species II corresponding to claims 1-13, and the remaining non-elected claims 14-23 have been considered/treated as withdrawn claims, in view of all of the reasons as set forth above.
Therefore, the restriction/election of Species requirement for Examination purposes as indicated is deemed proper and therefore made FINAL.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), the second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 1 recites the corresponding limitation “the speed of the moving target vehicle,”.
There is an insufficient antecedent basis for the corresponding limitation as above.
Correction will be required. 
Merits of claim 1 have been examined.

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

9.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-11 and 13 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Dixon et al (8,401,240 B2) in view of Kupersmit (5,734,337) and McBean, Sr. (5,365,462).
Regarding claim 1, Dixon et al discloses a traffic enforcement system device comprising:
a detection module that determines one or more of a distance to a moving target vehicle (col. 10, lines 23-34); 
a speed of the moving target vehicle (col. 10, lines 35-46), and target data for the moving target vehicle (col. 5, lines 32-43; col. 9, lines 32-50; col. 11, lines 52-65); 
a display device (Fig. 5, 510); and
a control module that displays the target data on the display (Figs. 1A-1C, col. 4, lines 42-63).
Dixon et al does not seem to particularly disclose, storing a certification date corresponding to a certification of said traffic enforcement system device in a memory.
However, Kupersmit teaches vehicle speed monitoring system comprising storing a (calibration) certification data corresponding to a certification of a traffic enforcement system in a memory (an inherent device for storing data) in order to compensate for inaccuracies due to the position of the camera, so that calibration certificates can be used as evidence in court to convict a violator (abs.; Fig. 1; col. 1, lines 38-43; col. 2, lines 40-67; col. 3, lines 29-49 and 63-67; col. 4, lines 42-55; col. 14, lines 50-67; col. 15, lines 1-35). 
Furthermore, McBean, Sr. teaches multiple sensor modules for providing calibration date information comprising: 
storing a calibration date and a calibration data corresponding to a sensor device in a memory, thereby warning an user if the sensor module is due for calibration (abs.; col. 3, lines 1-20 and 43-68; col. 1, lines 11-18; col. 2, lines 61-68). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing a method for operating a traffic enforcement system device as taught by Dixon et al to incorporate/combine Kupersmit and McBean, Sr’s teaching as above so as to store a certification date corresponding to a certification of Dixon et al’s traffic enforcement system device in the memory, thereby warning an user, such as traffic Officer, if the sensor module is due for calibration, and using calibration certificates as an evidence in a court of law to convict a violator, such as a traffic offender.  
Regarding claim 2, McBean, Sr. teaches storing an expiration date of a calibration, thereby warning an user if a sensor module is due for calibration (col. 3, lines 43-68). 
Kupersmit teaches storing the calibration certification data corresponding to the certification of a traffic enforcement system in the memory as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing a method for operating a traffic enforcement system device as taught by Dixon et al to incorporate/combine Kupersmit and McBean, Sr’s teaching as above so that the expiration date of Kupersmit’s certification is stored in the memory for substantially the same reasons/motivations as discussed above.
Regarding claim 3, McBean, Sr. teaches, wherein a time period before the expiration date is stored in the memory, and wherein an indication is displayed on a measuring meter device during the time period (col. 2, lines 19-22).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Dixon et al to further incorporate/combine McBean, Sr’s teaching as above so that the time period before the expiration date is stored in the memory, and wherein an indicia is displayed on Dixon et al’s display device during the time period for substantially the same reason(s)/motivation as discussed above.



Regarding claim 4, McBean, Sr. teaches wherein an indication is displayed on an measuring meter after said expiration date is reached (col. 2, lines 19-22).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Dixon et al to further incorporate/combine McBean, Sr’s teaching as above so that the indication is displayed on Dixon et al’s display device after the expiration date is reached for substantially the same reason/motivation as discussed above.
Regarding claim 5, McBean, Sr. teaches wherein a sensor module would be disabled after said expiration date is reached (col. 13, lines 22-36).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Dixon et al to further incorporate/combine McBean, Sr’s teaching as above so that Dixon et al’s traffic enforcement system is disabled after the expiration date is reached for substantially the same reason/motivation as discussed above.
Regarding claim 6, Dixon discloses the detection module that determines one or more of the distance to the moving target vehicle as discussed above.
Furthermore, Dixon discloses periodically redetermines one or more of said distance to the moving target vehicle, the speed of the moving target vehicle (col. 10, lines 35-46), and target data for the moving target vehicle (col. 10, lines 35-46) (col. 9, lines 33-67; col. 10, lines 1-9).
Regarding claim 7, Dixon discloses the detection module that determines one or more of a distance to a moving target vehicle as discussed above.
Furthermore, Dixon discloses transmitting an electromagnetic signal at the target vehicle and receiving a return electromagnetic signal therefrom (col. 1, lines 24-36).
Regarding claim 8, Kupersmit teaches vehicle speed monitoring system comprising using a laser device (inherently includes laser signal) to bounce signals off a moving vehicle to estimate vehicle speed (col. 1, lines 20-37). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for operating a traffic enforcement system device as taught by Dixon et al to incorporate/combine Kupersmit’s teaching as above so that the electromagnetic signal is the laser signal, so as to estimate the moving vehicle speed.
Regarding claim 9, Kupersmit teaches vehicle speed monitoring system comprising using a microwave device (inherently includes microwave signal) to bounce signals off a moving vehicle to estimate vehicle speed (col. 1, lines 20-37). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Dixon et al to incorporate/combine Kupersmit’s teaching as above so that the electromagnetic signal is the microwave signal so as to estimate the moving vehicle speed.
Regarding claim 10, Dixon discloses, wherein the one or more of the distance to the moving target vehicle and the target data is redetermined continuously (col. 9, lines 33-67; col. 10, lines 1-9). 
Regarding claim 11, Dixon discloses, wherein the target data includes the speed of the target vehicle (col. 10, lines 35-46).
Regarding claim 13, Dixon discloses, wherein the target data includes a geographic position of the target vehicle (col. 5, lines 32-43; col. 9, lines 32-50; col. 11, lines 52-65).

11.	Claim 12 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Dixon et al (8,401,240 B2) as applied to claim 1 above, and further in view of Taylor et al (2012/0140080 A1).  
Regarding claim 12, Dixon et al does not seem to particularly disclose, wherein the target data includes a compass heading of said target vehicle.
However, Taylor et al teaches vehicular video display system comprising information displays which include information relating to vehicle such as time, temperature, and compass headings for a vehicle direction, thereby providing vehicle information to a driver or occupants of the vehicle (para. [0049]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Dixon et al to incorporate/combine Taylor et al’s teaching as above so that the target data includes the compass heading of the target vehicle, thereby providing an useful vehicle information to an operator of the traffic enforcement system device. 

Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Gerber (5,381,155), Vehicle speed detection and identification.
B) 	Grindstaff et al (2013/0322697 A1), Speed calculation of moving object based on image data.
C)	Kurtz et al (2012/0235855 A1), Advanced low power personnel vehicle detecting radar.
D)	Fan et al (2013/0294643 A1), Tire detection for accurate vehicle speed estimation.
E)	Yamamoto et al (2011/0128138 A1), On-vehicle device and recognition support system.
 
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483